DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “14” has been used to designate both “External Power Source 14” and “Power Path Control Circuitry 14”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because the specification recites “Power management system 11”; however, there is no reference numeral 11 shown in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Paragraph 00011 of the specification recites a plurality of components that can be used, some of which might be a trade name or a mark used in commerce. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Paragraph 00011 and 00012 recites “A Power Path control circuit 14” and “an external power source 14”.  Appropriate correction is required.
Paragraph 00022, 00024 recite “system 10”; however, there is no system 10 shown in the figures.
Claim Objections
Claims 12-13 are objected to because of the following informalities:  Claim 12, line 3 recites “the battery management unit”; however, there is no battery management unit previously recited in the claim.  Claim 13, line 3 “batter” should read “battery”.  Appropriate correction is required.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Cook et al. (US 2021/0351608) discloses a vehicle telematics device with an internal battery and external power.  A hibernate controller controls when to enter a hibernation state based on available power.
	Claim 1 is allowable over the prior art of record, because the prior art of record does not disclose a microprocessor that is configured to determine whether the embedded electronic device is or is not connected to an external power source, if the microprocessor does not detect an external power source and the internal power source is depleted, the microprocessor waits for the external power to be available before charging the internal power source and powering the embedded electronic device; if the microprocessor detects an external power source and the external power is within a
threshold voltage, the external power source is used by the system to power the embedded electronic device and to charge the internal power source; if the microprocessor detects that the external power source declines below the threshold voltage, the microprocessor discontinues drawing power from the external power source and begins drawing power from the internal power source to provide uninterrupted power to the embedded electronic device without depleting the external power source.  Along with the remaining features of the claim.
	Claim 6 is allowable over the prior art of record, because the prior art of record does not disclose an external protection switch connected between the external power source and the embedded electronic device; an external power sense circuit configured to measure the voltage of the external power source; an internal power switch connected between the internal power source and the embedded device; an internal power under-voltage lockout control circuit that controls the internal power switch; an internal power sense circuit configured to monitor the voltage of the internal power source; an external power voltage monitoring circuit configured to monitor the voltage of the external power source; an internal power charger circuit configured to charge the internal power source; a power path control circuit that is configured to select the appropriate power source depending upon the availability of the external and internal power sources; wherein, the microprocessor is configured to determine when to power the embedded electronic device from either the internal or external power source, when to recharge the internal power source, and when to shut down the embedded electronic device so as not to over discharge and damage the internal power source when the external power is low or not available. Along with the remaining features of the claim.
	Claim 12 is allowable over the prior art of record, because the prior art of record does not disclose a battery management method of an electrical device, having an internal power source and an external power source, the battery management method comprising the steps of: detecting, by the battery management unit, whether the electrical device is electrically connected with the external power source; determining, by the battery management unit, whether the external power is within a nominal range, and if the external power is below the nominal range then determining, by the battery management unit, whether the internal power source is above a threshold level; if it is determined that the external power source is below the nominal range and the
internal power source is above a threshold level then the battery management unit is configured to power the electrical device using the internal power source while operating the device at a reduced functionality; if it is determined that the external power source is above the nominal range and the internal power source is above a threshold level then the battery management unit is configured to power the electrical device using the internal power source while operating the device at a reduced functionality and disables charging of the internal power source.
	Claim 15 is allowable over the prior art of record, because the prior art of record does not disclose a vehicle monitoring device that is adapted to receive signals and power from an on-board diagnostics port of a vehicle, the vehicle systems monitor comprising: a microprocessor adapted to receive signals from the vehicle; an internal power source for powering the processor; a charging system configured to charge the internal power source from power from the vehicle; the microprocessor configured to determine whether the device is or is not connected to the power source from the vehicle, if the microprocessor does not detect power from the vehicle and the internal power source is depleted, the microprocessor waits for the power from the vehicle to be available before charging the internal power source and powering the device; if the microprocessor detects power from the vehicle and the power from the vehicle is
within a threshold voltage, the processor uses power from the vehicle to power the device and to charge the internal power source; if the microprocessor detects that the power from the vehicle has declined below the threshold voltage, the microprocessor discontinues drawing power from the vehicle and begins drawing power from the internal power source to provide uninterrupted power to the device without depleting the power from the vehicle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the formal matters noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941. The examiner can normally be reached M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS AMAYA/Primary Examiner, Art Unit 2836